by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered October 3, 2006, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the full understanding that he would receive the sentence actually imposed and, therefore, he has “no basis now to complain that his sentence was excessive” (People v Kazepis, 101 AD2d 816, 817 [1984]; see People v Ubiles, 59 AD3d 572 [2009]; People v Grigg, 53 AD3d 629, 630 [2008]). In any event, under the circumstances, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Spolzino, J.P., Santucci, Angiolillo, Leventhal and Lott, JJ., concur.